PULLEN, P. J.
Defendant was accused of the crime of robbery and by a jury found guilty of robbery of the second degree. In due time this appeal was taken and the cause submitted.
The transcript of the evidence is brief. But three witnesses were called, the complaining witness, the arresting officer and an eye-witness to the commission of the crime.
We find no errors nor was any particular point of law presented or argued during the trial. An examination *440of the record discloses no error in the proceedings nor does counsel indicate anything justifying a reversal.
The judgment and order appealed from are affirmed.
Thompson, J., and Plummer, J., concurred.